Exhibit 10.1

Hand Delivered

March 9, 2015

Revised March 12, 2015

Mr. Peter J. Graham

Delcath Systems, Inc.

1301 Avenue of the Americas, 43rd Floor

New York, NY 10019

 

Re: Separation Agreement and Release

Dear Peter:

As we have discussed with you, your employment with Delcath Systems, Inc.
(“Delcath”) terminated on March 9, 2015. The purpose of this Separation
Agreement and Release letter (“Agreement”) is to set forth the specific
separation pay and benefits that Delcath will provide you in exchange for your
agreement to the terms and conditions of this Agreement. If you wish to accept
this offer, you must sign this Agreement on or after the Separation Date, but
before the Expiration Date set forth at the end of this Agreement.

By your signature below, you agree to the following terms and conditions:

1. End of Employment.

a. Your employment with Delcath ended effective March 9, 2015 (the “Separation
Date”).

b. Upon your receipt of your final paycheck, which includes payment for services
through the Separation Date, you will have received all wages owed to you by
virtue of your employment with Delcath or termination thereof.

c. Upon your receipt of payment in the amount of Twenty Five Thousand Three
Hundred Ninety Six Dollars And Eighty Cents ($25,396.80), less applicable
deductions and withholding, which represents payment for One Hundred Sixty
(160) hours of accrued and unused vacation at your regular rate, to be paid
within ten (10) business days following the Separation Date, you will have
received all benefits owed to you by virtue of your employment with Delcath or
termination thereof.



--------------------------------------------------------------------------------

d. During your employment with Delcath, you were granted various stock options
and restricted stock pursuant to the Delcath Systems, Inc. 2009 Stock Incentive
Plan, As Amended (“2009 Plan”). As of the Separation Date you were vested in
Eighteen Thousand Sixty Eight (18,068) stock options (the “Vested Stock
Options”) and Nine Hundred Thirty Seven (937) restricted shares (the “Vested
Restricted Stock”) under the 2009 Plan. All stock options and restricted stock
that have not vested as of the Separation Date will automatically terminate and
be canceled on the Separation Date, and you hereby fully and forever waive and
release any and all right to such terminated and canceled stock options and
restricted stock. The Vested Stock Options will automatically expire ninety
(90) days after the Separation Date and will be governed by the applicable stock
option grant letter and the 2009 Plan. The Vested Restricted Stock will be
governed by the applicable granting agreements and the 2009 Plan.

e.(i) To the extent it has not been paid as of the date you execute this
Agreement, you are entitled to receive your 2014 AIP (as defined below) payment
in the amount of Fifty Two Thousand Eighteen Dollars ($52,018.00).

(ii) If any employee participant of Delcath receives a payment pursuant to
Delcath Systems, Inc. Annual Incentive Plan (“AIP”) for the fiscal year in which
the Separation Date occurred, then you will be entitled to receive a prorated
AIP payment (based on the portion of fiscal year you were employed by Delcath)
pursuant to the AIP for that fiscal year, subject and according to the terms and
conditions of the AIP. If you are entitled to payment under this Section 2.e.,
payment will be made at the time Delcath pays that fiscal year’s AIP payments to
its other executives but in no event later than March 15 of the subsequent
fiscal year.

f. The COBRA period for continuation of your insurance coverage under Delcath’s
group plans will begin on the first day of the month immediately following the
Separation Date. Information regarding your right to elect COBRA coverage will
be sent to you via separate letter.

g. You are not eligible for any other payments or benefits by virtue of your
employment with Delcath or termination thereof except for those expressly
described in this Agreement. You will receive the payments described in this
Section 1 whether or not you sign this Agreement. You will not receive the
separation pay or benefits described in Section 2 of this Agreement if (i) you
do not sign this Agreement, (ii) pursuant to Section 5 below, you rescind your
release of claims and Delcath then elects to void the Agreement, or (iii) you
violate any of the terms and conditions set forth in this Agreement.

2. Separation Pay and Benefits. Specifically in consideration of your signing
this Agreement and subject to the limitations, obligations, and other provisions
contained in this Agreement:

a. Delcath agrees to pay you twelve (12) months’ severance, in the total gross
amount of Three Hundred Thirty Thousand One Hundred Fifty Four and 35/100
Dollars ($330,154.35), less applicable deductions and withholding. The
separation pay described in this Section 2.a. will be divided into approximately
equal installments and paid at regular payroll intervals, but in no event less
frequently than monthly, during the 12-month period immediately following the
Separation Date. Payments will commence on the first payroll cycle coinciding
with or immediately following the 60th calendar day after the Separation Date,
provided within such 60-

 

- 2 -



--------------------------------------------------------------------------------

day period (i) you have signed and returned this Agreement to Delcath, and
(ii) the rescission period set forth in Section 5 has expired without
rescission. Any payments pursuant to this Section 2.a. that, but for the
immediately preceding sentence, would otherwise have been payable by Delcath
during such 60-day period will be paid by Delcath in a lump sum on the first
payroll cycle after the expiration of such period, and the balance of such
severance will be paid in approximately equal installments over the remainder of
such 12-month period according to the original payment schedule.

b. If you have not already earned your cash retention bonus pursuant to the
Delcath Systems, Inc. Executive Retention Bonus Plan adopted by the Compensation
Committee on November 14, 2013, Delcath agrees to pay you such cash retention
bonus, to be paid on April 15, 2015.

c. Provided you timely elect pursuant to COBRA to continue to participate in
Delcath’s group health and/or dental plans, Delcath agrees to pay the COBRA
premiums for health and/or dental coverage under the plans through March 9, 2016
(the “COBRA Payment Period”). Delcath will discontinue payments under this
Section 2.c. before March 9, 2016 if and at such time as you (i) are covered or
eligible to be covered under the health and/or dental plan of a new employer, or
(ii) cease to participate, for whatever reason, in Delcath’s group health and/or
dental plans, and you agree to promptly provide Delcath notice if you become
covered or eligible to be covered under the health and/or dental plan of a new
employer. If Delcath determines, in its sole discretion, that payment of the
COBRA premiums under this Section 2.c. would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of paying the COBRA premiums,
Delcath may instead elect to pay you on the first day of each month, a fully
taxable cash payment equal to the COBRA premiums for that month, subject to
applicable tax withholdings (the “Special Severance Payment”), for each
remaining month during which you are entitled to receive payment of the COBRA
premiums under this Section 2.c. You may, but are not obligated to, use the
Special Severance Payment toward the cost of COBRA premiums. Delcath has the
right to modify or terminate its group health and dental plans at any time and
you will have the same right to participate in Delcath’s group health and/or
dental plans only as is provided on an equivalent basis to Delcath’s employees.

d. Provided you timely elect COBRA to continue coverage in the Empire Blue Cross
Blue Shield health plan sponsored by Delcath, you and your eligible dependents
will continue to participate in, and Delcath will continue to fund your benefit
in, the Delcath Systems, Inc. Health Reimbursement Arrangement (the “HRA Plan”)
during the COBRA Payment Period on the same terms and conditions as Delcath’s
active employees as set forth in the HRA Plan. Delcath has the right to modify
or terminate the HRA Plan at any time and you will have the same right to
participate in the HRA Plan only as is provided on an equivalent basis to
Delcath’s employees.

e. To transfer to you all right, title, and interest in the following devices
owned by Delcath and assigned to you during your employment (i) the iPhone6
(including any rights to the telephone number associated with the iPhone6), and
(ii) the Lenovo X220 computer (serial number R56DFS)) (individually and
collectively the “Devices”). On or before the date you execute this

 

- 3 -



--------------------------------------------------------------------------------

Agreement, you will return to Delcath the Devices and all other electronic
devices or storage media in your possession or control containing Delcath’s
confidential or proprietary information. Delcath will remove all Delcath’s
confidential or proprietary information and then promptly return to you the
Devices and all other devices and storage media provided by you. Delcath’s
promise to convey the Devices to you is expressly conditioned on your
performance of your duty to return and delete all Delcath’s information. You
agree that, if you retain the telephone number currently associated with the
iPhone6, you will direct anyone who contacts you at that number regarding
Delcath’s business to contact Delcath. Delcath further agrees to continue to
pay, through June 30, 2015, for a domestic service plan (voice and data) for the
iPhone6. Delcath will not pay, and you will be solely responsible for, any other
service or charges, including but not limited to international service and
charges. The transfer of the Devices and payment of the service plan will be
subject to required payroll taxes, deductions, and withholdings, which will be
deducted from the separation pay described in Section 2.a.

f. Notwithstanding the foregoing provisions of this Agreement, if you breach
your obligations under this Agreement, the Confidentiality Agreement (as defined
below), or any other agreement between you and Delcath containing
confidentiality, trade secret, noncompetition, nonsolicitation, inventions,
cooperation, and/or similar provisions, from and after the date of such breach
and not in any way in limitation of any right or remedy otherwise available to
Delcath, you will no longer be entitled to, and Delcath will no longer be
obligated to pay, any remaining unpaid portion of the pay or benefits described
in this Section 2; provided that, if you sign and have not rescinded this
Agreement, in no event will you be entitled to a severance payment of less than
$5,000.00, which amount the parties agree is good and adequate consideration,
standing alone, for your release in Section 3.

3. Release of Claims. Specifically in consideration of the separation pay and
benefits described in Section 2, and to which you would not otherwise be
entitled, by signing this Agreement you, for yourself and anyone who has or
obtains legal rights or claims through you, agree to the following:

a. You hereby do release and forever discharge the “Released Parties” (as
defined in Section 3.e. below) of and from any and all manner of claims,
demands, actions, causes of action, administrative claims, liability, damages,
claims for punitive or liquidated damages, claims for attorney’s fees, costs and
disbursements, individual or class action claims, or demands of any kind
whatsoever, you have or might have against them or any of them, whether known or
unknown, in law or equity, contract or tort, arising out of or in connection
with your employment with Delcath, or the termination of that employment, or
otherwise, and however originating or existing, from the beginning of time
through the date of your signing this Agreement.

b. This release includes, without limiting the generality of the foregoing, any
claims you may have for any of the following:

 

  •  

wages, bonuses, AIP payments (other than as described in Section 1.e. above),
commissions, penalties, deferred compensation, vacation, sick, and/or PTO pay,
separation pay and/or benefits;

 

- 4 -



--------------------------------------------------------------------------------

  •   defamation of any kind including, but not limited to, libel, slander;
invasion of privacy; negligence; emotional distress; breach of express, implied
or oral contract; estoppel; fraud; intentional or negligent misrepresentation;
breach of any implied covenants; wrongful prosecution; assault or battery;
negligent hiring, supervision or retention;

 

  •   wrongful discharge (based on contract, common law, or statute, including
any federal, state or local statute or ordinance prohibiting discrimination or
retaliation in employment);

 

  •   violation of any of the following:

 

  •   the United States Constitution,

 

  •   the New York Constitution,

 

  •   the New York Human Rights Law, N.Y. Exec. § 290 et seq.,

 

  •   the New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to
8-1103,

 

  •   N.Y. Lab. Articles 5, 6, 7, 19, 20-C, 25-A, and any other New York law,

 

  •   Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq.,

 

  •   the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,

 

  •   the Older Workers Benefit Protection Act, 29 U.S.C. § 623 et seq.,

 

  •   Civil Rights Act of 1866, 42 U.S.C. § 1981,

 

  •   Civil Rights Act of 1991, 42 U.S.C. § 1981a,

 

  •   the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,

 

  •   the Genetic Information Nondiscrimination Act of 2008,

 

  •   the Employee Retirement Income Security Act of 1976, 29 U.S.C. § 1001 et
seq.,

 

  •   the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.,

 

  •   the National Labor Relations Act, 29 U.S.C. § 151 et seq.,

 

  •   the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et
seq.,

 

  •   the Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq.,

 

  •   the Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq.,

 

  •   the Dodd-Frank Wall Street Reform and Consumer Protection Act, 12 U.S.C §
5301 et seq., or

 

  •   any other federal, state or local statute prohibiting discrimination in
employment or granting rights to you arising out of the employment relationship
with Delcath or termination thereof;

 

  •   any claim for retaliation; and

 

  •   any claim for discrimination or harassment based on age, race, creed,
color, national origin, sexual orientation, military status, sex, disability,
genetic information, predisposing genetic characteristics, marital status,
domestic violence victim status, or any other legally-protected class.

c. You hereby waive any and all relief not provided for in this Agreement. You
understand and agree that, by signing this Agreement, you waive and release any
claim to employment with Delcath.

d. You are not, by signing this Agreement, releasing or waiving (i) any vested
interest you may have in any 401(k) plan by virtue of your employment with
Delcath, (ii) any rights relating to the Vested Stock Options and the Vested
Restricted Stock, (iii) any rights or claims that may arise after the Agreement
is signed, (iv) the post-employment separation pay and benefits specifically
promised to you in Section 2 of this Agreement, (v) the right to institute legal
action for the purpose of enforcing the provisions of this Agreement, (vi) the
right to apply for state

 

- 5 -



--------------------------------------------------------------------------------

unemployment compensation benefits, (vii) the right to file a charge with a
governmental agency such as the Equal Employment Opportunity Commission or the
Securities and Exchange Commission, or a self-regulatory organization such as
FINRA (although you agree that you will not be able to recover any award of
money or damages if you file such a charge or have a charge filed on your
behalf) or to testify, assist, or participate in an investigation, hearing, or
proceeding conducted by such an agency or self-regulatory organization, or
(viii) any rights you have under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”).

e. The “Released Parties,” as used in this Agreement, means Delcath Systems,
Inc. (“Delcath”) and its related and affiliated entities, and its and their
present and former officers, directors, shareholders, trustees, employees,
agents, attorneys, insurers, representatives and consultants, and the successors
and assigns of each, whether in their individual or official capacities, and the
current and former trustees or administrators of any pension or other benefit
plan applicable to the employees or former employees of Delcath, in their
official and individual capacities.

4. Notice of Right to Consult Attorney and Twenty-One (21) Calendar Day
Consideration Period. By signing this Agreement, you acknowledge and agree that
Delcath has informed you by this Agreement that (a) you have the right to
consult with an attorney of your choice prior to signing this Agreement and
Delcath encourages you to do so, and (b) you are entitled to twenty-one
(21) calendar days from your receipt of this Agreement to consider whether the
terms are acceptable to you. Delcath encourages you to use the full 21-day
period to consider this Agreement but you have the right, if you choose, to sign
this Agreement prior to the expiration of the 21-day period.

5. Notification of Rights under the Federal Age Discrimination in Employment Act
(29 U.S.C. § 621 et seq.). You are hereby notified of your right to rescind
(revoke) the release of claims contained in Section 3 with regard to claims
arising under the federal Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., within seven (7) calendar days of your signing this Agreement. In order
to be effective, the rescission must

a. Be in writing; and

b. Delivered to Peter Benoit, Delcath Systems, Inc., 566 Queensbury Avenue,
Queensbury, NY 12804 by hand or mail within the required period; and

c. If delivered by mail, the rescission must be postmarked within the required
period, properly addressed to Peter Benoit, as set forth above, and sent by
certified mail, return receipt requested.

This Agreement will be effective upon the expiration of the seven-day period.
Notwithstanding the foregoing, if you rescind any part of this Agreement in
accordance with this Section 5, Delcath will have the right to void this
Agreement by giving you written notice within seven (7) calendar days after
Delcath’s receipt of your rescission notice. If Delcath exercises its right to
void the Agreement, then you will not receive or be entitled to the separation
pay or benefits described in Section 2.

 

- 6 -



--------------------------------------------------------------------------------

6. Continuing Restrictions; Permitted Conduct.

a. You are bound by certain ongoing restrictions and obligations, including but
not limited to confidentiality, noncompetition, and nonsolicitation restrictions
and obligations contained in the Delcath Systems, Inc. Employee Confidentiality
and Restrictive Covenant Agreement, dated January 8, 2014 (the “Confidentiality
Agreement”), a copy of which is attached to this Agreement and hereby
incorporated by reference. In further consideration of the separation pay and
benefits described in this Agreement, you agree that you are and will continue
to be bound by the restrictions and obligations contained in the Confidentiality
Agreement in accordance with its terms.

b. Subject to any applicable privileges of any of the Released Parties, nothing
in this Agreement shall prohibit or restrict you from: (i) making any disclosure
of relevant, necessary and truthful non-privileged information or documents in
connection with any charge, action, investigation, or proceeding relating to
this Agreement or as required by law or legal process or (ii) participating,
cooperating, or providing truthful testimony in any charge, action,
investigation, or proceeding with, or providing non-privileged information to,
any self-regulatory organization, governmental agency or legislative body,
provided that, to the extent permitted by law, upon receipt of any subpoena,
court order or other legal process compelling the disclosure of any such
information or documents, you give prompt written notice to Jennifer Simpson (or
her successor or designee) so as to permit Delcath to protect its interests in
confidentiality to the fullest extent possible.

7. Return of Property. You acknowledge and agree that all documents and
materials relating to the business of, or the services provided by, Delcath are
the sole property of Delcath. You agree and represent that (a) you have returned
to Delcath all of its property (whether or not confidential or proprietary),
including but not limited to, all electronic and computer devices and other
equipment (except for the two Devices described in Section 2.e. that Delcath has
agreed to transfer to you after you have permitted Delcath to remove from the
Devices all Delcath’s confidential or proprietary information), all customer
records, and all Delcath documents, materials, emails, and texts concerning
Delcath from any and all personal media (including, but not limited to, personal
computers, Blackberries, PDA’s, cell phones, etc.), whether on computer disc,
hard drive or other form, and all copies thereof, within your possession or
control, and (b) following your returning of all the above-described property,
you then deleted or otherwise destroyed all Delcath-related information,
including deleting such information from all your personal media.

8. Cooperation. In further consideration for the severance pay and other
benefits described in Section 2 of this Agreement (and at no additional cost to
Delcath), you agree you will, at Delcath’s request and upon reasonable notice:

a. Answer Delcath’s business-related inquiries within your knowledge and related
to your relationship with Delcath.

b. Provide assistance to, and fully cooperate with, Delcath in connection with
any claim, investigation, dispute, litigation, or proceeding arising out of
matters within your knowledge and related to your employment with Delcath and/or
any affiliated or related company. Your cooperation will include, but not be
limited to, providing truthful information,

 

- 7 -



--------------------------------------------------------------------------------

declarations, and/or statements to Delcath, meeting with attorneys or other
representatives of Delcath, and preparing for and giving depositions or
testimony. Notwithstanding the foregoing, nothing in this Agreement will be
construed to prevent you from testifying truthfully and completely at an
administrative hearing, a deposition, or in court in response to a lawful
subpoena or as otherwise required by law, in any litigation or proceeding
involving you. You agree to promptly notify Delcath as immediately as possible
if you are subpoenaed or otherwise required or asked to testify in any
proceeding involving Delcath so it has sufficient time to move to quash or
otherwise lawfully prevent such testimony.

9. Confidentiality and Nondisparagement.

a. You promise and agree not to discuss or disclose, directly or indirectly, in
any manner whatsoever, any information regarding either (i) the contents and
terms of this Agreement, or (ii) the substance and/or nature of any dispute
between Delcath and any employee or former employee, including yourself. You
agree that the only people with whom you may discuss this confidential
information are your legal and financial advisors and your spouse, if
applicable, provided they agree to keep the information confidential, or as
required by law.

b. You promise and agree not to make or induce any other person to make
derogatory or disparaging statements of any kind, oral or written, regarding the
Released Parties (as defined in Section 3.e.) to any person or organization
whatsoever.

c. Provided, however, that nothing in this Section or elsewhere in this
Agreement will limit (i) your obligation to give truthful testimony or
information to a court or governmental agency when required to do so by
subpoena, court order, law, or administrative regulation, or (ii) your legal
right to testify, assist, or participate in an investigation, hearing or
proceeding conducted regarding a charge of discrimination filed with a
governmental agency.

10. Code Section 409A. It is intended that any amounts payable under this
Agreement will be exempt from or comply with the applicable requirements, if
any, of Section 409A of the Internal Revenue Code of 1986, as amended, and the
notices, regulations and other guidance of general applicability issued
thereunder (“Code Section 409A”), and this Agreement will be interpreted in a
manner that will preclude the imposition of additional taxes and interest
imposed under Code Section 409A. This Agreement will be amended (as determined
by Delcath) to the extent necessary to comply with Code Section 409A. In all
cases, for purposes of compliance with Code Section 409A, “termination of
employment” will have the same meaning as “separation from service” as defined
in Code Section 409A. Further, notwithstanding any provision to the contrary in
this Agreement, if you are deemed by Delcath (or any successor entity thereto)
at the time of your separation from service to be a “specified employee” within
the meaning of Code Section 409A, and if any of the payments upon separation
from service set forth herein are deemed to be “deferred compensation,” then, to
the extent required for compliance with Code Section 409A, such payments will
not commence prior to the earliest of (i) the expiration of the six-month period
measured from the date of your separation from service with Delcath, (ii) the
date of your death or (iii) such earlier date as permitted under Code
Section 409A (hereinafter, the “Delayed Commencement Date”). On the Delayed
Commencement Date, Delcath will pay all payments delayed pursuant to this
paragraph to you in a lump sum, and any

 

- 8 -



--------------------------------------------------------------------------------

remaining payments due will be paid as otherwise provided herein. No interest
shall be due on any amounts so deferred. In no event whatsoever will Delcath be
liable for any additional tax, interest, or penalty that may be imposed on you
by Code Section 409A or damages for failing to comply with Code Section 409A.

11. Limitation on Change of Control Payments. In the event that you would,
except for this sentence, be subject to a tax pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended, (the “Code”) or any successor
provision that may be in effect, as a result of “parachute payments” (as that
term is defined in Section 280G(b)(2)(A) of the Code) made pursuant to this
Agreement and/or any other agreement, plan, program or arrangement, or a
deduction would not be allowed to Delcath for all or any part of such payments
by reason of Section 280G(a) of the Code, or any successor provision that may be
in effect, such payments/benefits due under this Agreement will be reduced to
reduce the aggregate “present value” (as that term is defined in
Section 280G(d)(4) of the Code) of such payments to $1.00 less than an amount
equal to three times your “base amount” (as that term is defined in
Section 280G(b)(3) and (d)(1) and (2) of the Code) to the end that you are not
subject to tax pursuant to Section 4999 and no deduction is disallowed by reason
of Section 280G(a). However, the preceding sentence will not apply (i.e., no
payments/benefits due under this Agreement will be reduced) if reducing the
payments/benefits due under this Agreement would yield you more than $10,000
less of the aforementioned parachute payments after taxes (including, without
limitation, all federal, state and local income taxes and excise taxes) than not
reducing such payments/benefits.

12. Remedies. If you breach any term of this Agreement, Delcath will be entitled
to its available legal and equitable remedies.

13. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor will it be construed as, an admission by Delcath or you of any
liability or unlawful conduct whatsoever. Delcath and you specifically deny any
liability or unlawful conduct.

14. Resignation. Effective as of the Separation Date, you hereby resign as an
officer and director of Delcath and any subsidiary or affiliate of Delcath
(including but not limited to Delcath Systems Limited, Delcath Holdings Limited,
Delcath Systems UK Limited, Delcath Systems GmbH, and Delcath Systems, B.V.),
and as a fiduciary of any benefit plan of Delcath and any affiliated entities,
and you agree to execute any and all documents necessary or required to
effectuate such resignation.

15. Successors and Assigns. This Agreement is personal to you and may not be
assigned by you without the written agreement of Delcath; provided, however,
that if you die before you have received all the payments described in Sections
1.b., 1.c., 1.e., 2.a. and 2.b. of this Agreement, the unpaid payments will be
paid to your estate on the same terms and conditions as described in this
Agreement. The rights and obligations of this Agreement will inure to the
successors and assigns of Delcath. Delcath will not permit a Change of Control
unless the transferee(s) or successor(s) (individually and collectively, a
“Transferee”) expressly agree(s) in writing, prior to or at the time of the
Change of Control, to assume and perform this Agreement in the same manner and
to the same extent that Delcath is required to perform it. Furthermore,

 

- 9 -



--------------------------------------------------------------------------------

whether or not Delcath so assigns its obligations hereunder to a Transferee, the
Transferee will be deemed to have assumed and will be bound by Delcath’s
obligations hereunder. Except as provided in this Section 15, Delcath will not
be entitled to assign its obligations hereunder and any such purported
assignment will be null and void, without force or effect. Any provision above
of this Section 15 to the contrary notwithstanding, no assignment by Delcath of
its obligations under this Agreement, and no assumption thereof by any
Transferee, will relieve Delcath that is the original party to this Agreement of
its obligations under this Agreement. This Agreement will remain in full force
and effect notwithstanding any Change of Control and in the case of any merger
or consolidation will be the obligation of the surviving entity. For purposes of
this Agreement, “Change of Control” will mean a “Change of Control” as that term
is defined in Section 17.2 of the Delcath Systems, Inc. 2009 Stock Incentive
Plan, As Amended.

16. Enforceability. If a court finds any term of this Agreement to be invalid,
unenforceable, or void, the parties agree that the court will modify such term
to make it enforceable to the maximum extent possible. If the term cannot be
modified, the parties agree that the term will be severed and all other terms of
this Agreement will remain in effect.

17. Law Governing.

a. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
THE PARTIES HEREBY AGREE THAT ANY LEGAL DISPUTE WILL BE VENUED IN NEW YORK
COUNTY, NEW YORK.

b. Except as set forth in Section 17(d) below, any legal dispute related to this
Agreement and/or any claim related to this Agreement, or breach thereof, will,
in lieu of being submitted to a court of law, be submitted to arbitration, in
accordance with the applicable dispute resolution procedures of the American
Arbitration Association, venued in New York County or such other location as
mutually agreed in writing. The award of the arbitrator will be final and
binding upon the parties. The parties hereto agree that (i) one arbitrator will
be selected pursuant to the rules and procedures of the American Arbitration
Association, (ii) the arbitrator will have the power to award injunctive relief
or to direct specific performance, (iii) each of the parties, unless otherwise
required by applicable law and except as described in Section 17.b.(v) below,
will bear its own attorneys’ fees, costs and expenses and an equal share of the
arbitrator’s and administrative fees of arbitration, (iv) the arbitrator will
award to the prevailing party a sum equal to that party’s share of the
arbitrator’s and administrative fees of arbitration; and (v) if you are the
prevailing party, the arbitrator may award you attorneys’ fees incurred by you
in the arbitration up to a maximum total of $50,000.00. Nothing in this
Section 17 will be construed as providing you a cause of action, remedy, or
procedure that you would not otherwise have under this Agreement or the law.

 

- 10 -



--------------------------------------------------------------------------------

c. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

d. Notwithstanding anything to the contrary, Delcath is not required to
arbitrate any actions or claims relating to the Confidentiality Agreement or any
other obligations you may have under any other agreement or agreements with
Delcath containing confidentiality, trade secret, noncompetition,
nonsolicitation, inventions, and/or similar provisions.

18. Full Agreement. This Agreement contains the full agreement between you and
Delcath and may not be modified, altered, or changed in any way except by
written agreement signed by both parties. In signing this Agreement, you agree
that you have not relied on any representations, statements or promises by
Delcath or anyone else, whether oral or written, other than the express
statements contained in this Agreement. This Agreement supersedes and terminates
any and all other prior written and oral agreements and understandings between
the parties, including but not limited to the Employment Offer Letter dated
March 29, 2010, the Employment Agreement dated April 16, 2010, the Employment
Agreement dated April 13, 2012 and the Executive Security Agreement dated
January 8, 2014; provided, however, that this Agreement does not supersede or
terminate the Indemnification Agreement between you and Delcath dated April 20,
2010, the 2009 Plan, or the Confidentiality Agreement, each of which will
survive the termination of your employment with Delcath and will continue in
full force and effect according to its terms; and, provided further, that if you
have signed any other agreement or agreements with Delcath containing
confidentiality, trade secret, noncompetition, nonsolicitation, inventions,
and/or similar provisions, your obligations under such agreement(s) will
continue in full force and effect according to their terms and will survive the
termination of your employment.

19. Acknowledgment of Reading and Understanding. You have the right to consult
with an attorney of your choice prior to signing this Agreement and Delcath
encourages you to do so. By signing this Agreement, you acknowledge that you
have read this Agreement, including the release of claims contained in
Section 3, and understand that the release of claims is a full and final release
of all claims you may have against Delcath and the other entities and
individuals covered by the release. By signing, you also acknowledge and agree
that you have had adequate time to review this Agreement and to consult an
attorney of your choice, you either have consulted with an attorney or
voluntarily and knowingly chosen not to do so, and that you have entered into
this Agreement knowingly and voluntarily.

20. Expiration of Offer. The soonest you may sign this Agreement is on the
Separation Date; you may not sign this Agreement before the Separation Date. The
offer contained in this Agreement will automatically expire at midnight on the
twenty-first (21st) calendar day after you receive it not counting the date of
receipt (the “Expiration Date”). After you have reviewed this Agreement and
obtained whatever advice and counsel you consider appropriate regarding it, you
should evidence your agreement to the terms of this Agreement by dating and
signing both copies no later than the Expiration Date. After you sign the
Agreement, you should promptly return one copy of this Agreement to Peter
Benoit. You should keep the other copy for your records. If you do not sign this
Agreement by the Expiration Date and promptly return it to Peter Benoit, then
the offer contained in this Agreement will automatically be revoked and you will
not receive the separation pay or benefits described in Section 2 of the
Agreement.

 

- 11 -



--------------------------------------------------------------------------------

Thank you for your service to Delcath. We wish you well in your future
endeavors.

Sincerely,

 

DELCATH SYSTEMS, INC. By:

/s/ Jennifer K. Simpson

Jennifer K. Simpson, PhD, MSN, CRNP Interim President and Chief Executive
Officer

 

[Signature page follows.]

 

- 12 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND SIGNATURE

By signing below, I, PETER J. GRAHAM, acknowledge and agree to all of the
following:

 

  •   I have read this Separation Agreement and Release carefully.

 

  •   I understand all of the terms of this Separation Agreement and Release and
agree to them.

 

  •   In signing this Separation Agreement and Release I have not relied on any
statements or explanations made by Delcath except as specifically set forth in
this Separation Agreement and Release.

 

  •   I have had adequate time to consider whether to sign this Separation
Agreement and Release and to consult an attorney of my choice, and either have
consulted with an attorney or voluntarily and knowingly chosen not to do so.

 

  •   I am voluntarily and knowingly entering into this Agreement and releasing
my claims against Delcath, and the other persons and entities defined as the
Released Parties, as set forth in this Separation Agreement and Release.

 

  •   I intend this Separation Agreement and Release to be legally binding.

 

  •   I declare under penalty of perjury that the foregoing is true and correct.

Accepted this 23 day of March, 2015.

 

/s/ Peter J. Graham

PETER J. GRAHAM

 

- 13 -